Citation Nr: 1230174	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post traumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to March 1987.  

In a January 2012 decision, the Board of Veterans' Appeals (Board) reopened a claim for service connection for a psychiatric disorder, other than PTSD, but denied that claim, as well as a claim for service connection for PTSD on the merits.  The Board also remanded a claim for an increased rating for radiculopathy of the right lower extremity.  

The development the Board requested with respect to the increased rating claim has been accomplished, and that issue will be addressed on its merits below.  As to the Board's denial of service connection for a psychiatric disability, including PTSD, for reasons explained below, the Board is vacating that aspect of its January 2012 decision, and remanding that matter for additional development to the Regional Office via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In January 2012, the Board denied service connection for a psychiatric disorder, to include PTSD.  

2.  Pertinent service records concerning the Veteran's psychiatric disorder service connection claim were not part of the record at the time of the January 2012 decision.  

3.  Since service connection was established, the Veteran's radiculopathy of the right lower extremity has been manifested by symptoms most compatible with mild incomplete paralysis of the sciatic nerve, and no greater.  



CONCLUSIONS OF LAW

1.  The criteria for vacating the January 9, 2012 Board decision insofar as it denied service connection for an acquired psychiatric disorder, to include PTSD have been met.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904(2011).  

2.  The criteria for an initial evaluation of 10 percent, and no higher, for radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder/PTSD

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

In this case, in a January 9, 2012 decision, the Board denied service connection for a psychiatric disorder, to include PTSD, in part, because service records did not show any fatalities within the Veteran's unit in Germany while he was assigned to it.  Since then, the Veteran obtained a report from the Joints Services Records Research Center apparently contradicting that fact.  Given the obvious relevance of the service record, the failure to consider it would deprive the Veteran of due process.  Accordingly, that part of the Board's January 2012 decision that denied service connection for an acquired disorder, to include PTSD is vacated.  



Increased Rating

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Concerning the claim for increase, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify under the VCAA has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran and his representative were apprised of the rating criteria for his radiculopathy in the statement of the case promulgated in November 2007.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records (STRs) and all VA and available private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA during the pendency of this appeal.  The Board finds that the VA examination was thorough and adequate upon which to base a decision concerning the claim for increase, and there is no competent or credible evidence indicating that there has been a material change in the severity of the Veteran's right lower extremity disability since the most recent VA examination in January 2012.  See 38 C.F.R. § 3.327(a) (2011).  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

When, as here, the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Initially, it should be noted that the Board has reviewed all the evidence of record, including but not limited to the Veteran's contentions, the VA treatment records from 2002 to the present, and the findings from the VA examinations conducted during the pendency of this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, it is not required to discuss each and every piece of evidence in a case.  The relevant evidence including that submitted by the Veteran will be summarized where appropriate.  

The Veteran contends that he has chronic pain radiating into his right leg and believes that the noncompensable evaluation currently assigned does not adequately reflect the severity of his disability.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran's right lower extremity disability is currently rated noncompensably disabling under Diagnostic Code (DC) 8520, which provides for a 10 percent evaluation for mild incomplete paralysis of the sciatic nerve, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2011).  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

Neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2011).  

In this case, the objective findings on all of the medical reports and examinations during the pendency of this appeal do not reflect more than mild neurological impairment.  When examined by VA in April and October 2004, the Veteran denied any radiating pain and there was no objective evidence of any neurological deficits on examination.  When examined by VA in January 2007, and again in January 2012, the Veteran reported occasional numbness and paresthesias in his right foot and radiating pain into his right leg, which the examiner indicated was in the distribution of L4/5 and L5-S1 nerve root.  However, there was no objective evidence of any associated weakness, sensory loss or muscle atrophy.  In fact, the Veteran reported that he had good relief after a recent epidural steroid injection, though he continued to have mild radiating pain into his right leg.  There was no evidence of any tropic changes, and strength, reflexes and sensation were entirely normal.  Additionally, all nerve groups of the lower extremity, including the sciatic, external and internal popliteal, and anterior and posterior tibial nerve groups were entirely normal on examination.  The examiner also noted that a September 2010 VA EMG study of the right lower extremity was normal.  While the evidence shows that Veteran has significant weakness on his left side and uses a cane to ambulate, this is due to a stroke in 2000, and not related to his service-connected low back or right lower extremity disability.  

Based on the clinical and diagnostic evidence of record, the Board finds that the Veteran's neurological abnormalities of the right lower extremity more closely approximate the criteria for "mild" neurological symptoms.  However, there was no evidence of complete or partial paralysis, or inability to move in any plane in the right lower extremity.  Thus, the Veteran's neurological symptomatology do not meet the criteria for "moderate" or "severe" impairment.  Nevertheless, resolving reasonable doubt in favor of the Veteran, the Board finds that a 10 percent evaluation, and no more, for the right lower extremity is warranted.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the manifestations of the Veteran's right radiculopathy are consistent with the schedular criteria, and there is no objective evidence that the manifestations of his disability are unusual or exceptional.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See also Thun v. Peake, 22 Vet. App. 111 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the Veteran reported to various healthcare providers that he has been unemployed since 1993, this was due to primarily to chronic polysubstance abuse problems.  The record also shows that he has additional disabilities which significantly affect his employability, including psychiatric problems and partial paralysis affecting the entire left side of his body from a stroke in 2000.  The 10 percent evaluation currently assigned for radiculopathy of the right lower extremity contemplates some degree of industrial impairment.  However, in this context the record does not reasonably raise a TDIU claim, and further consideration of entitlement to TDIU benefits is not warranted.  


ORDER

The Board's January 9, 2012 decision, insofar as it denied service connection for an acquired psychiatric disorder, including PTSD is vacated.  

An increased evaluation to 10 percent for radiculopathy of the left lower extremity is granted, subject to VA regulations concerning the payment of monetary benefits.  


REMAND

As indicated above, the evidentiary record as currently constituted includes conflicting information concerning the death of a service member from the Veteran's unit during his period of service in Germany (October 30, 1979 to December 4, 1981).  Specifically, a letter to the Veteran from JSRRC, dated in February 2012, indicated that an unnamed service member operating a vehicle from Troop K, 3rd Battalion, 2nd Armor Cavalry Regiment was killed in a military motor vehicle accident in April 1980.  However, that letter appears to be inconsistent with an August 2006 report which stated that there were no fatalities in the Veteran's unit.  Attempts to reconcile this should be made.  (In this regard, the Board notes that the February 2012 letter indicated that the unnamed serviceman was operating a vehicle from Troop K, "3rd Battalion," 2nd Armor Cavalry Regiment.  However, the Veteran was assigned Troop K, "3rd Squadron," 2nd Armor Cavalry Regiment.  While this appears to be a simple transcription error, this also should be clarified.)  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should contact the appropriate entity to reconcile the information received in August 2006, that there were no fatalities in the Veteran's unit while he was assigned to it between October 30, 1979 and  December 4, 1981, with the information received in February 2012, that there was a fatality in April 1980.  In doing so, the AMC should clarify whether there is any significance to identifying the Veteran's unit as either Troop K, "3rd Battalion," 2nd Armor Cavalry Regiment, versus Troop K, "3rd Squadron," 2nd Armor Cavalry Regiment.  Any additional details regarding any fatal accident as may be confirmed should be sought.  

2.  Thereafter, the AMC should review the evidence and undertake any additional development as may become indicated after completing the action requested above, and readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


